UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13499 EQUITY ONE, INC. (Exact name of Registrant as specified in its charter) Maryland 52-1794271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification No.) 1600 N.E. Miami Gardens Drive North Miami Beach, FL (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(305) 947-1664 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.01 Par Value New York Stock Exchange (Title of each class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNox As of June 30, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, the aggregate market value of the Common Stock held by non-affiliates of the Registrant was $476,210,186 based upon the last reported sale price of $13.26 per share on the New York Stock Exchange on such date. As of February 25, 2010, the number of outstanding shares of Common Stock, par value $.01 per share, of the Registrant was 87,039,096. DOCUMENTS INCORPORATED BY REFERENCE Certain sections of the Registrant’s definitive Proxy Statement for the 2010 Annual Meeting of Stockholders to be filed within 120 days after the end of the fiscal year covered by this Annual Report on Form 10-K to the extent stated herein are incorporated by reference in Part III hereof. EQUITY ONE, INC. TABLE OF CONTENTS Page Part I Item 1. Business 1 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 14 Item 3. Legal Proceedings 23 Item 4. Removed and Reserved 23 Part II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 26 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 50 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 50 Item 9A. Controls and Procedures 50 Item 9B. Other information 51 Part III Item 10. Directors, Executive Officers and Corporate Governance 52 Item 11. Executive Compensation 52 Item 12. Security Ownership of Certain Beneficial Owners and Management 52 Item 13. Certain Relationships and Related Transactions and Director Independence 52 Item 14. Principal Accounting Fees and Services 52 Part IV Item 15. Exhibits and Financial Statement Schedules 53 Signatures 57 Table of Contents PART I ITEM 1. BUSINESS The Company We are a real estate investment trust, or REIT, that principally owns, manages, acquires and develops neighborhood and community shopping centers. We were organized as a Maryland corporation in 1992, completed our initial public offering in May 1998, and have elected to be taxed as a REIT since 1995. As of December 31, 2009, our consolidated property portfolio comprised 182 properties, including 168 shopping centers consisting of approximately 19.0 million square feet of gross leasable area, or GLA, three development or redevelopment properties, six non-retail properties and five land parcels held for development. Included in our consolidated portfolio for the year ended December 31, 2009 are 21 shopping centers consisting of approximately 2.6 million square feet of GLA owned by DIM Vastgoed N.V., a Dutch public company (“DIM”) in which we acquired a controlling stake in January 2009. As of December 31, 2009, the DIM properties were 92.1% leased. As of December 31, 2009, our core portfolio which consists of our historical Equity One owned shopping centers and does not include the DIM properties was 90.0% leased and included national, regional and local tenants. For a listing of the properties in our core portfolio and in DIM’s portfolio, refer to Item 2, Properties. In addition, we currently own a 10% interest in GRI-EQY I, LLC, a joint venture with Global Retail Investors LLC, or GRI, which owns ten neighborhood shopping centers totaling approximately 1.4 million square feet of GLA as of December 31, 2009.The GRI Venture properties were 93.4% leased as of December 31, 2009.We also own a 20% interest in G&I VI Investment South Florida Portfolio, LLC, an affiliate of DRA Advisors LLC or DRA, which owns one office building and two neighborhood shopping centers totaling approximately 503,000 square feet of GLA as of December 31, 2009.In total, the properties owned by the DRA venture were 67.7% leased as of December 31, 2009. In this annual report, references to “we,” “us” or “our” or similar terms refer to Equity One, Inc. and our consolidated subsidiaries, including DIM. Business Objectives and Strategies Our principal business objective is to maximize long-term stockholder value by generating sustainable cash flow growth and increasing the long-term value of our real estate assets.Our strategies for reaching this objective include: · Operating Strategy: Maximizing the internal growth of revenue from our shopping centers by leasing and re-leasing those properties to a diverse group of creditworthy tenants at higher rental rates and redeveloping those properties to make them more attractive to tenants or to permit additional or better uses; · Investment Strategy:Using capital wisely to renovate or redevelop our properties and to acquire and develop additional shopping centers where expected returns meet or exceed our standards as well as by investing in strategic partnerships that minimize operational or other risks; and · Capital Strategy:Financing our capital requirements with internally generated funds, borrowings under our existing credit facilities, proceeds from selling properties that do not meet our investment criteria and proceeds from institutional partners and the debt and equity capital markets. Operating Strategy.Our core operating strategy is to maximize rents and maintain high occupancy levels by attracting and retaining a strong and diverse base of tenants. Many of our properties are located in some of the most densely populated areas of the country, including the metropolitan areas around Miami, Ft. Lauderdale, West Palm Beach, Tampa, Jacksonville and Orlando, Florida, Atlanta, Georgia, Boston, Massachusetts and the greater New York City metropolitan area. In order to effectively achieve our operating strategy, we seek to: · actively manage and maintain the high standards and physical appearance of our assets while maintaining competitive tenant occupancy costs; · maintain a diverse tenant base in order to limit exposure to any one tenant’s financial condition; · develop strong, mutually beneficial relationships with creditworthy tenants, particularly our anchor tenants, by consistently meeting or exceeding their expectations; - 1 - Table of Contents · maintain or increase rental rates upon the renewal of expiring leases or as we lease space to new tenants while limiting vacancy and down-time; · evaluate renovation or redevelopment opportunities that will make our properties more attractive for leasing or re-leasing to tenants; and · take advantage of under-utilized land or existing square footage, or re-configure properties for better uses. Investment Strategy. Our investment strategy is to deploy capital in projects that are expected to generate returns that exceed our cost of capital.Our investments primarily fall into one of the following categories: · re-developing, renovating, expanding, reconfiguring and/or re-tenanting our existing properties; · selectively acquiring shopping centers that will benefit from our active management and leasing strategies; · selectively acquiring vacant and occupied land for the purpose of developing new shopping centers to meet the needs of expanding retailers; and · investing in strategic partnerships in real estate related ventures where we act as a manager and utilize our expertise. In evaluating potential redevelopment, acquisition and development opportunities for properties, we also consider such factors as: · the expected returns in relation to our cost of capital, as well as the anticipated risks we will face in achieving the expected returns; · the current and projected cash flow of the property and the potential to increase that cash flow; · the tenant mix at the property, tenant sales performance and the creditworthiness of those tenants; · economic, demographic, regulatory and zoning conditions in the property’s local and regional market; · competitive conditions in the vicinity of the property, including competition for tenants and the potential that others may create competing properties through redevelopment, new construction or renovation; · the level and success of our existing investments in the relevant market; · the current market value of the land, buildings and other improvements and the potential for increasing those market values; · the physical configuration of the property, its visibility, ease of entry and exit, and availability of parking; and · the physical condition of the land, buildings and other improvements, including the structural and environmental conditions. Capital Strategy.We intend to grow and expand our business by using cash flows from operations, by borrowing under our existing credit facilities, reinvesting proceeds from selling properties that do not meet our investment criteria or by accessing the capital markets to issue equity and debt.Our strategy is designed to help us maintain a strong balance sheet and sufficient flexibility to fund our operating and investment activities in a cost-efficient way. Our strategy includes: · maintaining a prudent level of overall leverage and an appropriate pool of unencumbered properties that is sufficient to support our unsecured borrowings; · managing our exposure to variable-rate debt; · taking advantage of market opportunities to refinance existing debt and manage our debt maturity schedule; · selling properties that have limited growth potential or are not a strategic fit within our overall portfolio and redeploying the proceeds elsewhere in our business; · using joint venture arrangements to access less expensive capital, mitigate capital risk, or to capitalize on the expertise of local real estate partners. - 2 - Table of Contents Change in Policies Our board of directors establishes the policies that govern our operating, investment and capital strategies, including, among others, the development and acquisition of shopping centers, tenant and market focus, debt and equity financing policies, and quarterly distributions to our stockholders. The board may amend these policies at any time without a vote of our stockholders. On November 4, 2009, our board voted to revise our dividend policy and declared a cash dividend of $0.22 per share of our common stock for the quarter ending December 31, 2009. The $0.22 quarterly per share dividend represents an annualized rate of $0.88 per share compared to the previous annual dividend rate of $1.20 per share. Tax Status We elected to be taxed as a real estate investment trust for federal income tax purposes beginning with our taxable year ended December 31, 1995. As a REIT, we are generally not subject to federal income tax on REIT taxable income that we distribute to our stockholders. Under the Internal Revenue Code of 1986, as amended, which we refer to as the Code, REITs are subject to numerous organizational and operational requirements, including the requirement to distribute at least 90% of REIT taxable income (excluding net capital gains) each year. We will be subject to federal income tax on our taxable income (including any applicable alternative minimum tax) at regular corporate rates if we fail to qualify as a REIT for tax purposes in any taxable year, or to the extent we distribute less than 100% of REIT taxable income. We will also not be permitted to qualify for treatment as a REIT for federal income tax purposes for four years following the year during which qualification is lost. Even if we qualify as a REIT for federal income tax purposes, we may be subject to certain state and local income and franchise taxes and to federal income and excise taxes on our undistributed REIT taxable income. We have elected to treat certain of our subsidiaries as taxable REIT subsidiaries, each of which we refer to as a TRS. In general, a TRS may engage in any real estate business and certain non-real estate businesses, subject to certain limitations under the Code. A TRS is subject to federal and state income taxes. The sales of certain land parcels, our investment in DIM and certain other real estate and other activities are being conducted through our TRS entities. Our current TRS activities are limited and they have not incurred any significant income taxes to date. In 2009, we acquired a controlling interest in DIM.DIM is not a REIT, is not consolidated with us for tax purposes and is subject to U.S. corporate tax.However, it has not paid any U.S. tax for the last three years as a result of its operating losses. Governmental Regulations Affecting Our Properties We and our properties are subject to a variety of federal, state and local environmental, health, safety and similar laws. Environmental Regulations. The application of these laws to a specific property depends on a variety of property-specific circumstances, including the current and former uses of the property, the building materials used at the property and the physical layout of the property. Under certain environmental laws, we, as the owner or operator of properties currently or previously owned, may be required to investigate and clean up certain hazardous or toxic substances, asbestos-containing materials, or petroleum product releases at the property. We may also be held liable to a federal, state or local governmental entity or third parties for property damage, injuries resulting from the contamination and for investigation and clean up costs incurred in connection with the contamination, whether or not we knew of, or were responsible for, the contamination. Such costs or liabilities could exceed the value of the affected real estate. The presence of contamination or the failure to remediate contamination may adversely affect our ability to sell or lease real estate or to borrow using the real estate as collateral. We have several properties that will require or are currently undergoing varying levels of environmental remediation as a result of contamination from on-site uses by current or former owners or tenants, such as gas stations or dry cleaners. Americans with Disabilities Act.Our properties are subject to the ADA. Under this act, all places of public accommodation are required to comply with federal requirements related to access and use by disabled persons. The act has separate compliance requirements for “public accommodations” and “commercial facilities” that generally require that buildings and services, including restaurants and retail stores, be made accessible and available to people with disabilities. The Act’s requirements could require removal of access barriers and could result in the imposition of injunctive relief, monetary penalties or, in some cases, an award of damages. Although we believe that we are in substantial compliance with existing regulations, including environmental and ADA regulations, we cannot predict the impact of new or changed laws or regulations on properties we currently own or may acquire in the future. Other than as part of our development or redevelopment projects, we have no current plans for substantial capital expenditures with respect to compliance with environmental, health, safety and similar laws, and we carry environmental insurance which covers a number of environmental risks for most of our properties. - 3 - Table of Contents Competition There are numerous commercial developers, real estate companies, REITs and other owners of real estate in the areas in which our properties are located that compete with us with respect to the leasing of our properties and in seeking land for development or properties for acquisition. Some of these competitors have substantially greater resources than we have, although we do not believe that any single competitor or group of competitors in any of the primary markets where our properties are located is dominant in that market. This level of competition may reduce the number of properties available for development or acquisition, increase the cost of development or acquisition or interfere with our ability to attract and retain tenants. All of our existing properties are located in developed areas that include other shopping centers and other retail properties. The number of retail properties in a particular area could materially adversely affect our ability to lease vacant space and maintain the rents charged at our existing properties. We believe that the principal competitive factors in attracting tenants in our market areas are location, price, anchor tenants and maintenance of properties.Our retail tenants also face competition from other retailers, outlet stores and discount shopping clubs.This competition could contribute to lease defaults and insolvency of our tenants. Employees Our headquarters are located at 1600 N.E. Miami Gardens Drive, North Miami Beach, Florida 33179.At December 31, 2009, we had 160 full-time employees and we believe that our relationships with our employees are good. Available Information The internet address of our website is www.equityone.net.In the investors section of our website you can obtain, free of charge, a copy of our annual report on Form 10-K, our quarterly reports on Form 10-Q, our Supplemental Information Packages, our current reports on Form 8-K, and any amendments to those or other reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act, as soon as reasonably practicable after we electronically file or furnish such reports or amendments with the SEC.Also available in the corporate governance section of our website, free of charge, are copies of our Corporate Governance Guidelines, Code of Conduct and Ethics and the charters for our audit committee, compensation committee and nominating and corporate governance committee. We intend to provide any amendments or waivers to our Code of Conduct and Ethics that apply to any of our executive officers or our senior financial officers on our website within four business days following the date of the amendment or waiver.The reference to our website address does not constitute incorporation by reference of the information contained on our website and should not be considered a part of this report. You may also obtain printed copies of any of the foregoing materials from us, free of charge, by contacting our Investor Relations Department at: Equity One, Inc. 1600 N.E. Miami Gardens Drive North Miami Beach, Florida 33179 Attn: Investor Relations Department (305) 947-1664 You may also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549, or you may obtain information by calling the SEC at 1-800-SEC-0330.The SEC maintains an internet address at http://www.sec.govthat contains reports, proxy statements and information statements, and other information which you may obtain free of charge. - 4 - Table of Contents ITEM 1A. RISK FACTORS This annual report on Form 10-K and the information incorporated by reference herein contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical facts are forward-looking statements and can be identified by the use of forward-looking terminology such as “may,” “will,” “might,” “would,” “expect,” “anticipate,” “estimate,” “would,” “could,” “should,” “believe,” “intend,” “project,” “forecast,” “target,” “plan,” or “continue” or the negative of these words or other variations or comparable terminology.Forward-looking statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected.Some specific risk factors that could impair forward looking statements are set forth below. These risks factors are not exhaustive.Other sections of this report may include additional factors that could adversely affect our business and financial performance.Moreover, we operate in a very competitive and rapidly changing environment.New risk factors emerge from time to time and it is not possible for us to predict all risk factors, nor can we assess the impact of all risk factors on our business or the extent to which any factor, or combination of factors, may affect our business.Investors should also refer to our quarterly reports on Form 10-Q and current reports on Form 8-K for future periods for updates to these risk factors. Volatility in the credit markets may affect our ability to obtain or re-finance our indebtedness at a reasonable cost. As a result of the recent financial crisis and ongoing economic downturn, we have seen unprecedented volatility in the secured and unsecured credit markets. As a result, the commercial real estate industry has experienced increased borrowing costs and reduced willingness of lenders to provide capital except under tightened lending standards. While both the equity and debt capital markets improved during 2009, the secured and unsecured debt markets remained very expensive, with high credit spreads, until late in the year. While these improvements in the capital markets are important, there remain concerns over the availability of credit, credit spreads on new issues of debt, the ability to refinance maturing debt on terms that are similar to those that are expiring and the covenants and other restrictions now being required by lenders that may limit borrower’s business and operations. As of December 31, 2009, we had approximately $218.1 million of bonds and mortgage debt scheduled to mature in the next three years.If credit constraints persist or intensify, we may experience difficulty refinancing these upcoming loan maturities at a reasonable cost or with desired financing alternatives.For example, it may be hard to raise new unsecured financing in the form of additional bank debt or corporate bonds at interest rates that are appropriate for our long term objectives.If we draw under our existing unsecured revolving line of credit to repay maturing debt, our ability to use the line for other uses such as investments will be reduced.If we increase our reliance on mortgage debt, the credit rating agencies that rate our unsecured corporate debt may reduce our investment-grade credit ratings. Alternatively, we may need to repay maturing debt with proceeds from the issuance of equity or the sale of assets. The current economic environment may make it difficult to lease vacant space or cause space to be vacated in the future. Our goal is to improve the performance of our properties by re-leasing vacated space. However, in 2009, continued lower consumer confidence, higher unemployment and reduced consumer spending led to continued deterioration in the businesses of many of our retail tenants and made it difficult to maintain our overall occupancy.While most of our centers are anchored by supermarkets, drug stores or other necessity-oriented retailers, which are less susceptible to economic cycles, other tenants in our centers, particularly smaller shop tenants, are impacted by these economic trends which had negative implications for our occupancy and bad debt experience. Our ability to continue to lease or re-lease vacant space in our properties will be affected by these and other factors, including our properties’ locations, current market conditions and covenants and restrictions found in certain leases at our properties. If the economic conditions persist or worsen in 2010, our properties and results of operations could continue to be adversely affected with lower occupancy and higher bad debt expense as tenants fail to pay rent, close their stores or file bankruptcy.Moreover, because many retailers have slowed their growth plans as a result of the prevailing economic climate, demand for retail space has declined, generally reducing the market rental rates for our properties. Additionally, from 2010 through 2012 approximately 55.6% of our annualized minimum rent with small shop tenants (those occupying less than 10,000 square feet) is due to expire.The annualized minimum rents at expiration for these leases are $16.1 million, $17.5 million and $17.0 million for 2010-2012, respectively.Our ability to renew or replace these tenants at comparable rents will have a significant impact on our future results of operations. - 5 - Table of Contents We may not be able to re-lease vacated space and, if we are able to re-lease vacated space, there is no assurance that rental rates will be equal to or in excess of current rental rates. In addition, we may incur substantial costs in obtaining new tenants, including brokerage commissions paid by us in connection with new leases or lease renewals, and the cost of making leasehold improvements. All of these events and factors could adversely affect our results of operations. We are dependent upon certain key tenants, and decisions made by these tenants or adverse developments in the business of these tenants could have a negative impact on our financial condition. We own shopping centers which are supported by “anchor” tenants which, due to size, reputation or other factors, are particularly responsible for drawing other tenants and shoppers to our centers.For instance, Publix Super Markets is our largest tenant and accounted for approximately 2.3 million square feet, or approximately 14.1% of our gross leasable area, at December 31, 2009, and approximately $18.6 million, or 10.5%, of our annual minimum rent in 2009. Given the continued difficult retail environment predicted for 2010, some of our tenants may continue to experience a downturn in their businesses that may weaken their financial condition. As a result, tenants may delay lease commencement, fail to make rental payments when due or declare bankruptcy.In 2008 and 2009, several of our national tenants filed for bankruptcy protection. We are subject to the risk that these tenants may be unable to make their lease payments, may refuse to extend leases upon expiration or may reject leases in bankruptcy.Any tenant bankruptcies, leasing delays or failures to make rental payments when due could result in the termination of the tenant’s lease and material losses to our business and harm to our operating results. In addition, an anchor tenant may decide that a particular store is unprofitable and close its operations in our center, and, while the tenant may continue to make rental payments, such a failure to occupy its premises could have an adverse effect on the property.A lease termination by an anchor tenant or a failure by that anchor tenant to occupy the premises could result in lease terminations or reductions in rent by other tenants in the same shopping center if their leases have “co-tenancy” clauses which permit cancellation or rent reduction if an anchor tenant’s lease is terminated or the anchor “goes dark.”Vacated anchor tenant space also tends to adversely affect the entire shopping center because of the loss of the departed anchor tenant’s power to draw customers to the center.We cannot provide any assurance that we would be able to quickly re-lease vacant space on favorable terms, if at all.Any of these developments could adversely affect our financial condition or results of operations. We have substantial debt obligations which may reduce our operating performance and put us at a competitive disadvantage. As of December 31, 2009, we had debt and other liabilities outstanding in the aggregate amount of approximately $1.4 billion.Many of our loans require scheduled principal amortization.In addition, our organizational documents do not limit the level or amount of debt that we may incur, nor do we have a policy limiting our debt to any particular level. The amount of our debt outstanding from time to time could have important consequences to our stockholders. For example, it could: · require us to dedicate a substantial portion of our cash flow from operations to payments on our debt, thereby reducing funds available for operations, property acquisitions, redevelopments and other appropriate business opportunities that may arise in the future; · limit our ability to make distributions on our outstanding shares of our common stock, including the payment of dividends required to maintain our status as a REIT; · make it difficult to satisfy our debt service requirements; · limit our flexibility in planning for, or reacting to, changes in our business and the factors that affect the profitability of our business, which may place us at a disadvantage compared to competitors with less debt or debt with less restrictive terms; · adversely affect financial ratios and debt and operational coverage levels monitored by rating agencies and adversely affect the ratings assigned to our unsecured debt; · limit our ability to obtain any additional debt or equity financing we may need in the future for working capital, debt refinancing, capital expenditures, acquisitions, redevelopment or other general corporate purposes or to obtain such financing on favorable terms; and · require us to dedicate increased amounts of our cash flow from operations to payments on our variable rate, unhedged debt if interest rates rise. - 6 - Table of Contents If our internally generated cash is inadequate to repay our indebtedness upon maturity, then we will be required to repay debt through refinancing or equity offerings.If we are unable to refinance our indebtedness on acceptable terms, or at all, we might be forced to dispose of one or more of our properties, potentially upon disadvantageous terms, which might result in losses and might adversely affect our cash available for distribution. If prevailing interest rates or other factors at the time of refinancing result in higher interest rates on refinancing, our interest expense would increase without a corresponding increase in our rental rates, which would adversely affect our results of operations. Further, if one of our properties is mortgaged to secure payment of indebtedness and we are unable to meet mortgage payments, or if we are in default under the related mortgage or deed of trust, such property could be transferred to the mortgagee, or the mortgagee could foreclose upon the property, appoint a receiver and receive an assignment of rents and leases or pursue other remedies, all with a consequent loss of income and asset value. Foreclosure could also create taxable income without accompanying cash proceeds, thereby hindering our ability to meet the REIT distribution requirements under the Code. Our financial covenants may restrict our operating or acquisition activities, which may harm our financial condition and operating results. Our unsecured revolving credit facility, our outstanding senior unsecured notes and much of our existing mortgage indebtedness contain customary covenants and conditions, including, among others, compliance with various financial ratios and restrictions upon the incurrence of additional indebtedness and liens on our properties.Furthermore, the terms of some of this indebtedness will restrict our ability to consummate transactions that result in a change of control or to otherwise issue equity or debt securities.The existing mortgages also contain customary negative covenants such as those that limit our ability, without the prior consent of the lender, to further mortgage the applicable property or to discontinue insurance coverage.If we were to breach covenants in these debt agreements, the lender could declare a default and require us to repay the debt immediately.If we fail to make such repayment in a timely manner, the lender may be entitled to take possession of any property securing the loan. Increases in interest rates cause our borrowing costs to rise and generally adversely affect the market price of our securities. While none of our approximately $1.2 billion of debt outstanding as of December 31, 2009, bears variable interest,we do borrow funds at variable interest rates under our lines of credit and could borrow under other variable facilities in the future. Increases in interest rates would increase our interest expense on any variable rate debt and reduce our future earnings and cash flows, which could adversely affect our ability to service our debt and meet our other obligations and also could reduce the amount we are able to distribute to our stockholders. Although we may in the future enter into hedging arrangements or other transactions as to a portion of our variable rate debt to limit our exposure to rising interest rates, the amounts we are required to pay under the variable rate debt to which the hedging or similar arrangements relate may increase in the event of non-performance by the counterparties to any of our hedging arrangements. In addition, the market price of our common stock is affected by the annual distribution rate on the shares of our common stock. The recent reduction in our annual dividend rate and increasing market interest rates may lead prospective purchasers of our common stock and other securities to seek alternative investments that offer a higher annual yield which would likely adversely affect the market price of our common stock and other securities. Finally, increases in interest rates may have the effect of depressing the market value of retail properties such as ours, including the value of those properties securing our indebtedness. Geographic concentration of our properties makes our business vulnerable to economic downturns in certain regions or to other events, like hurricanes, that disproportionately affect those areas. Approximately 52.0% of our retail property gross leasable area is located in Florida.As a result, economic, real estate and other, general conditions in Florida will significantly affect our revenues and the value of our properties.Business layoffs or downsizing, industry slowdowns, declines in real estate values, reduced migration to Florida, changing demographics, increases in insurance costs and real estate taxes and other factors may adversely affect the economic climate in Florida.Any resulting oversupply or reduced demand for retail properties in Florida would adversely affect our operating performance and limit our ability to make distributions to stockholders. In addition, a significant portion of our retail property gross leasable area is located in coastal areas that are susceptible to the harmful effects of tropical storms, hurricanes and other similar natural disasters.As of December 31, 2009, over 61.6% of the total insured value of our portfolio is located in the State of Florida.Intense hurricanes and tropical storm activity during the last decade has caused our cost of property insurance to increase significantly. While much of the cost of this insurance is passed on to our tenants as reimbursable property costs, some tenants, particularly national tenants, do not pay a pro rata share of these costs under their leases.Hurricanes and similar storms also disrupt our business and the business of our tenants, which could affect the ability of some tenants to pay rent and may reduce the willingness of residents to remain in or move to the affected area.Therefore, as a result of the geographic concentration of our properties, we face demonstrable risks, including higher costs, such as uninsured property losses and higher insurance premiums, and disruptions to our business and the businesses of our tenants. - 7 - Table of Contents Our insurance coverage on our properties may be inadequate therefore increasing the risks to our business. We currently carry comprehensive insurance on all of our properties, including insurance for liability, fire, flood, rental loss and acts of terrorism. We also currently carry environmental insurance on all of our properties. All of these policies contain coverage limitations. We believe these coverages are of the types and amounts customarily obtained for or by an owner of similar types of real property assets located in the areas where our properties are located. We intend to obtain similar insurance coverage on subsequently acquired properties. The availability of insurance coverage may decrease and the prices for insurance may increase as a consequence of significant losses incurred by the insurance industry. For instance, given the issues facing financial firms in general, including insurance companies, and following the hurricane and other property loss activity in recent years, property insurance costs across our portfolio have increased.In the event of future industry losses, we may be unable to renew or duplicate our current insurance coverage in adequate amounts or at reasonable prices.In addition, insurance companies may no longer offer coverage against certain types of losses, such as losses from named wind storms or due to terrorist acts and toxic mold, or, if offered, the expense of obtaining these types of insurance may not be justified. We, therefore, may cease to have insurance coverage against certain types of losses and/or there may be decreases in the limits of insurance available. If an uninsured loss or a loss in excess of our insured limits occurs, we could lose all or a portion of the capital we have invested in a property, as well as the anticipated future revenue from the property, but still remain obligated for any mortgage debt or other financial obligations related to the property. We cannot guarantee that material losses in excess of insurance proceeds will not occur in the future. If any of our properties were to experience a catastrophic loss, it could disrupt our operations, delay revenue and result in large expenses to repair or rebuild the property. Also, due to inflation, changes in codes and ordinances, environmental considerations and other factors, it may not be feasible to use insurance proceeds to replace a building after it has been damaged or destroyed or the proceeds could be insufficient. Events such as these could adversely affect our results of operations and our ability to meet our obligations, including distributions to our stockholders. We may be unable to sell properties when appropriate because real estate investments are illiquid. Real estate investments generally cannot be sold quickly. Also, there are limitations under federal income tax laws applicable to real estate and to REITs in particular that may limit our ability to sell our assets.We may not be able to alter our portfolio promptly in response to changes in economic or other conditions.Our inability to respond quickly to changes in the performance of our investments could adversely affect our ability to meet our obligations and make distributions to our stockholders. The federal income tax provisions applicable to REITs provide that any gain realized by a REIT on the sale of property held as inventory or other property held primarily for sale to customers in the ordinary course of business is treated as income from a “prohibited transaction” that is subject to a 100% penalty tax. Under current law, unless a sale of real property qualifies for a safe harbor, the question of whether the sale of a property constitutes the sale of property held primarily for sale to customers is generally a question of the facts and circumstances regarding a particular transaction. We intend to hold our properties for investment with a view to long-term appreciation, to engage in the business of acquiring and owning properties and to make occasional sales as are consistent with our investment objectives. We do not intend to engage in prohibited transactions. We cannot assure you that we will only make sales that satisfy the requirements of the safe harbors or that the IRS will not successfully assert that one or more of our sales are prohibitedtransactions. Our development and redevelopment activities are inherently risky and may not yield anticipated returns, which would harm our operating results and reduce funds available for distributions to stockholders. An important component of our growth strategy is the redevelopment of properties within our portfolio and the development of new shopping centers. At December 31, 2009, we had invested an aggregate of approximately $68.6 million in these development or redevelopment projects at various stages of completion and anticipate that these projects will require an additional $17.2 million to complete, based on our current plans and estimates.These developments and redevelopments may not be as successful as currently expected. Expansion, renovation and development projects entail the following considerable risks: · significant time lag between commencement and completion subjects us to greater risks due to fluctuations in the general economy; · failure or inability to obtain construction or permanent financing on favorable terms; - 8 - Table of Contents · expenditure of money and time on projects that may never be completed; · inability to achieve projected rental rates or anticipated pace of lease-up; · higher-than-estimated construction costs, including labor and material costs; and · possible delay in completion of the project because of a number of factors, including weather, labor disruptions, construction delays or delays in receipt of zoning or other regulatory approvals, or man-made or natural disasters (such as fires, hurricanes, earthquakes or floods). While our policies with respect to expansion, renovation and development activities are intended to limit some of the risks otherwise associated with such activities, such as initiating construction only after securing commitments from anchor tenants, we will nevertheless be subject to risks that the construction costs of a property, due to factors such as cost overruns, design changes and timing delays arising from a lack of availability of materials and labor, weather conditions and other factors outside of our control, as well as financing costs, may exceed original estimates, possibly making the associated investment unprofitable.Significant changes in economic conditions could adversely affect prospective tenants and our ability to lease newly developed and redeveloped properties.Any substantial unanticipated delays or expenses could adversely affect the investment returns from these redevelopment projects and harm our operating results. Future acquisitions may not yield the returns expected, may result in disruptions to our business, may strain management resources and may result in stockholder dilution. Our investing strategy and our market selection process may not ultimately be successful and may not provide positive returns on our investment. The acquisition of properties or portfolios of properties entails risks that include the following, any of which could adversely affect our results of operations and our ability to meet our obligations: · we may not be able to identify suitable properties to acquire or may be unable to complete the acquisition of the properties we identify; · we may not be able to integrate any acquisitions into our existing operations successfully; · properties we acquire may fail to achieve the occupancy or rental rates we project at the time we make the decision to acquire, which may result in the properties’ failure to achieve the returns we projected; · our pre-acquisition evaluation of the physical condition of each new investment may not detect certain defects or identify necessary repairs, which could significantly increase our total acquisition costs; and · our investigation of a property or building prior to our acquisition, and any representations we may receive from the seller of such building or property, may fail to reveal various liabilities, which could reduce the cash flow from the property or increase our acquisition cost. If we acquire a business, we will be required to integrate the operations, personnel and accounting and information systems of the acquired business and train, retain and motivate any key personnel from the acquired business. In addition, acquisitions of or investments in companies may cause disruptions in our operations and divert management’s attention away from day-to-day operations, which could impair our relationships with our current tenants and employees. The issuance of equity or debt securities in connection with any acquisition or investment could be substantially dilutive to our stockholders. Our ability to grow will be limited if we cannot obtain additional capital. Our growth strategy is focused on the redevelopment of properties we already own and the acquisition and development of additional properties. We believe that it will be difficult to fund our expected growth with cash from operating activities because, in addition to other requirements, we are required to distribute to our stockholders at least 90% of our REIT taxable income (excluding net capital gains) each year to continue to qualify as a REIT for federal income tax purposes. As a result, we must rely primarily upon the availability of debt or equity capital, which may or may not be available on favorable terms or at all. The debt could include mortgage loans from third parties or the sale of debt securities. Equity capital could include shares of our common stock or preferred stock. We cannot guarantee that additional financing, refinancing or other capital will be available in the amounts we desire or on favorable terms. Our access to debt or equity capital depends on a number of factors, including the general availability of credit in the capital markets, the market’s perception of our growth potential, our ability to pay dividends, our financial condition, our credit rating and our current and potential future earnings. Depending on the outcome of these factors, we could experience delay or difficulty in implementing our growth strategy on satisfactory terms, or we may be unable to implement this strategy at all. See the Risk Factor entitled “Volatility in the credit markets may affect our ability to obtain or re-finance our indebtedness at a reasonable cost.” - 9 - Table of Contents Competition for the acquisition of assets and the leasing of properties may impede our ability to make, or may increase the cost of, these acquisitions and may impair our future income. Numerous commercial developers and real estate companies compete with us in seeking tenants for our existing properties and properties for acquisition. In addition, there has been an increase in consumer purchasing via the internet. This competition may affect us in various ways, including: · reducing properties available for acquisition; · increasing the cost of properties available for acquisition; · reducing the rate of return on these properties; · reducing rents payable to us; · interfering with our ability to attract and retain tenants; · leading to increased vacancy rates at our properties; and · adversely affecting our ability to minimize expenses of operation. In addition, tenants and potential acquisition targets may find competitors to be more attractive because they may have greater resources, broader geographic diversity, may be willing to pay more or offer greater lease incentives or may have a more compatible operating philosophy. In particular, larger REITs may enjoy significant competitive advantages that result from, among other things, a lower cost of capital and enhanced operating efficiencies. These competitive factors may adversely affect our profitability, and our stockholders may experience a lower return on their investment. We may be subjected to liability for environmental contamination which might have a material adverse impact on our financial condition and results of operations. As an owner and operator of real estate and real estate-related facilities, we may be liable for the costs of removal or remediation of hazardous or toxic substances present at, on, under, in or released from our properties, as well as for governmental fines and damages for injuries to persons and property.We may be liable without regard to whether we knew of, or were responsible for, the environmental contamination and with respect to properties we have acquired, whether the contamination occurred before or after the acquisition.We have several properties in our portfolio that will require or are currently undergoing varying levels of environmental remediation.The presence of contamination or the failure to properly remediate contamination at any of our properties may adversely affect our ability to sell or lease those properties or to borrow funds by using those properties as collateral. The costs or liabilities could exceed the value of the affected real estate. Although we have environmental insurance policies covering most of our properties, there is no assurance that these policies will cover any or all of the potential losses or damages from environmental contamination; therefore, any liability, fine or damage could directly impact our financial results. We may experience adverse consequences in the event we fail to qualify as a REIT. Although we believe that we are organized and have operated so as to qualify as a REIT under the Internal Revenue Code since our REIT election in 1995, no assurance can be given that we have qualified or will remain so qualified.In addition, no assurance can be given that new legislation, regulations, administrative interpretations or court decisions will not significantly change the tax laws with respect to qualification as a REIT or the federal income tax consequences of such qualification. Qualification as a REIT involves the application of highly technical and complex provisions of the Internal Revenue Code for which not infrequently there are only limited judicial and administrative interpretations.These provisions include requirements concerning, among other things, the ownership of our outstanding common stock, the nature of our assets, the nature and sources of our income, and the amount of our distributions to our stockholders. The determination of various factual matters and circumstances not entirely within our control may affect our ability to qualify as a REIT.For example, in order to qualify as a REIT, at least 95% of our gross income in any year must be derived from qualifying sources.Satisfying this requirement could be difficult, for example, if defaults by tenants were to reduce the amount of income from qualifying rents. In addition, we must make distributions to stockholders aggregating annually at least 90% of our REIT taxable income, excluding net capital gains. Under new regulations issued in 2008 and 2009, REITs are permitted to pay the distributions required to qualify as a REIT under the Code in their own stock, rather than cash, subject to certain limitations. To the extent we satisfy the 90% distribution requirement, but distribute less than 100% of our taxable income, we will be subject to federal corporate income tax on our undistributed income. In addition, we will incur a 4% nondeductible excise tax on the amount, if any, by which our distributions (or deemed distributions) in any year are less than the sum of 85% of our ordinary income for that year, 95% of our capital gain net earnings for that year and 100% of our undistributed taxable income from prior years.We intend to make distributions to our stockholders to comply with the distribution provisions of the Internal Revenue Code.Although we anticipate that our cash flows from operating activities will be sufficient to enable us to pay our operating expenses and meet distribution requirements, no assurance can be given in this regard.We may be required to borrow money or sell assets to distribute enough of our taxable income to satisfy the distribution requirement and to avoid corporate income tax. - 10 - Table of Contents If we fail to qualify as a REIT: · we would not be allowed a deduction for distributions to stockholders in computing taxable income, and therefore our taxable income or alternative minimum taxable income so computed would be fully subject to the regular federal income tax or the federal alternative minimum tax; · unless we are entitled to relief under specific statutory provisions, we could not elect to be taxed as a REIT again for the four taxable years following the year during which we were disqualified; · we could be required to pay significant income taxes, which would substantially reduce the funds available for investment or for distribution to our stockholders for each year in which we failed or were not permitted to qualify; and · the tax laws would no longer require us to pay any distributions to our stockholders. We are subject to other tax liabilities. Even if we qualify as a REIT, we are subject to some federal, state and local taxes on our income and property that could reduce operating cash flow. For example, we will pay tax on certain types of income that are not distributed, and will be subject to a 100% excise tax on transactions with a TRS that are not conducted on an arms-length basis. In addition, our TRSs are subject to foreign, federal, state and local taxes. Our Chairman of the Board and his affiliates are beneficial owners of approximately 52.5% of our common stock and exercise significant control over our company and may delay, defer or prevent us from taking actions that would be beneficial to our other stockholders. Chaim Katzman, the chairman of our board of directors and our largest stockholder, and his affiliates beneficially own approximately 52.5% of the outstanding shares of our common stock and, as a result of a stockholders’ agreement with other of our stockholders, have voting power over almost 57.8% of our outstanding shares with respect to the election of directors.Accordingly, Mr. Katzman is able to exercise significant control over the outcome of substantially all matters required to be submitted to our stockholders for approval, including decisions relating to the election of our board of directors and the determination of our day-to-day corporate and management policies.In addition, Mr. Katzman is able to exercise significant control over the outcome of any proposed merger or consolidation of our company which, under our charter, requires the affirmative vote of the holders of a majority of the outstanding shares of our common stock.Mr. Katzman’s ownership interest in our company may discourage third parties from seeking to acquire control of our company which may adversely affect the market price of our common stock. To maintain our status as a REIT, we limit the amount of shares any one stockholder can own. The Internal Revenue Code imposes certain limitations on the ownership of the stock of a REIT. For example, not more than 50% in value of our outstanding shares of capital stock may be owned, actually or constructively, by five or fewer individuals (as defined in the Code). To protect our REIT status, our charter prohibits any one stockholder from owning (actually or constructively) more than 9.9% in value of the outstanding shares of common stock or of any class or series of outstanding preferred stock. The constructive ownership rules are complex. Shares of our capital stock owned, actually or constructively, by a group of related individuals and/or entities may be treated as constructively owned by one of those individuals or entities. As a result, the acquisition of less than 9.9% in value of the outstanding common stock and/or a class or series of preferred stock (or the acquisition of an interest in an entity that owns common stock or preferred stock) by an individual or entity could cause that individual or entity (or another) to own constructively more than 9.9% in value of the outstanding stock. If that happened, either the transfer or ownership would be void or the shares would be transferred to a charitable trust and then sold to someone who can own those shares without violating the 9.9% ownership limit.Our board of directors may waive these restrictions on a case-by-case basis, and it has in the past done so, including for the affiliates of Chaim Katzman, our chairman of the board.The 9.9% ownership restrictions may delay, defer or prevent a transaction or a change of control that might involve a premium price for our common stock or otherwise be in the stockholders’ best interest. - 11 - Table of Contents We cannot assure you we will continue to pay dividends at current rates. Our ability to continue to pay dividends on our common stock at currentrates or to increase our common stock dividend rate will depend on a number of factors, including, among others, the following: · our financial condition and results of future operations; · the performance of lease terms by tenants; · the terms of our loan covenants; and · our ability to acquire, finance, develop or redevelop and lease additional properties at attractive rates. If we do not maintain or increase the dividend rate on our common stock, there could be an adverse effect on the market price of our common stock and debt securities. Conversely, the payment of dividends on our common stock may be subject to payment in full of the interest on debt we may owe. Under regulations adopted by the Internal Revenue Service in 2008 and 2009, REITs are permitted to pay the distributions required to qualify as a REIT under the Code in common stock for two years ended December 31, 2010. To date, we havepaid our dividend in cash. If we were to pay all or a portion of our dividends in stock, there could be an adverse effect on the market price of our common stock. Our organizational documents contain provisions which may discourage the takeover of our company, may make removal of our management more difficult and may depress our stock price. Our organizational documents contain provisions that may have an anti-takeover effect and inhibit a change in our management.As a result, these provisions could prevent our stockholders from receiving a premium for their shares of common stock above the prevailing market prices.These provisions include: · the REIT ownership limit described above; · the ability to issue preferred stock with the powers, preferences or rights determined by our board of directors; · special meetings of our stockholders may be called only by the chairman of the board, the chief executive officer, the president or by the board of directors; · advance notice requirements for stockholder proposals; · the absence of cumulative voting rights; and · provisions relating to the removal of incumbent directors. Finally, Maryland law also contains several statutes that restrict mergers and other business combinations with an interested stockholder or that may otherwise have the effect of preventing or delaying a change of control. Changes in taxation of corporate dividends may adversely affect the value of our common stock. The maximum marginal rate of tax payable by a domestic non-corporate taxpayer on a dividend received from a regular “C” corporation in a taxable year beginning before January 1, 2011 is 15%, as opposed to the marginal tax rates of up to 35% that apply to ordinary income. The reduced tax rate, however, does not apply to dividends paid to domestic non-corporate taxpayers by a REIT, except for certain limited amounts. Although the distributed earnings of a REIT are generally subject to less total federal income tax than are the distributed earnings of a non-REIT “C” corporation which are distributed to stockholders net of corporate-level income tax, domestic non-corporate investors could view the stock of regular “C” corporations as more attractive relative to the stock of a REIT because the dividends from regular “C” corporations are taxed at a lower stated tax rate while distributions from REITs (other than distributions designated as capital gain dividends or returns of capital or the limited amounts of dividends that qualify for the 15% rate) are generally taxed at the same rate as the individual’s other ordinary income.That result could continue to be the case if legislation were enacted to extend the 15% tax rate to taxable years starting after December 31, 2010.No legislation, however, is currently pending in Congress to extend the 15% tax rate on dividends. - 12 - Table of Contents Foreign stockholders may be subject to U.S. federal income tax on gain recognized on a disposition of our common stock if we do not qualify as a “domestically controlled” REIT. A foreign person disposing of a U.S. real property interest, including shares of a U.S. corporation whose assets consist principally of U.S. real property interests is generally subject to U.S. federal income tax on any gain recognized on the disposition.This tax does not apply, however, to the disposition of stock in a REIT if the REIT is “domestically controlled.”A REIT is domestically controlled if at all times during a specified testing period less than 50% in value of its stock was held directly or indirectly by non-U.S. persons.We cannot assure our stockholders that we will qualify as a domestically controlled REIT.If we were to fail to so qualify, gain recognized by a foreign stockholder on a disposition of our common stock would be subject to U.S. federal income tax unless our common stock was traded on an established securities market and the foreign stockholder did not at any time during a specified testing period directly or indirectly own more than 5% of our outstanding common stock. Several of our controlling stockholders have pledged their shares of our stock as collateral under bank loans, which could result in foreclosure and disposition and could have a negative impact on our stock price. As of December 31, 2009,Chaim Katzman, the chairman of our board of directors and his affiliates beneficially own approximately 52.5% of the outstanding shares of our common stock. Several of our stockholders affiliated with Mr. Katzman, including Gazit-Globe, Ltd. and related entities, have pledged a substantial portion of our stock that they own to secure loans made to them by commercial banks.Based on information from these stockholders, we believe that 83.5% of the shares reported as beneficially owned by Mr. Katzman and his affiliates are pledged to secure loans made to these stockholders. If one of these stockholders defaults on any of its obligations under these pledge agreements or the related loan documents, these banks may have the right to sell the pledged shares in one or more public or private sales that could cause our stock price to decline.Many of the occurrences that could result in a foreclosure of the pledged shares are out of our control and are unrelated to our operations.Some of the occurrences that may constitute such an event of default include: · the stockholder’s failure to make a payment of principal or interest when due; · a reduction in the dividend we pay on our common stock; · the occurrence of another default that would entitle any of the stockholder’s other creditors to accelerate payment of any debts and obligations owed to them by the stockholder; · if the bank, in its absolute discretion, deems that a change has occurred in the condition of the stockholder to which the bank has not given its prior written consent; and · if, in the opinion of the bank, the value of the pledged shares has been reduced or is likely to be reduced (for example, the price of our common stock declines). In addition, because so many shares are pledged to secure these loans, the occurrence of an event of default could result in a sale of pledged shares that would trigger a change of control of our company, even when such a change may not be in the best interests of our stockholders or may violate covenants of certain loan agreements. ITEM 1B. UNRESOLVED STAFF COMMENTS None. - 13 - Table of Contents ITEM 2. PROPERTIES Our consolidated portfolio consists primarily of grocery-anchored shopping centers and, at December 31, 2009, contained an aggregate of approximately 19.5 million square feet of gross leasable area, or GLA.Other than our leasehold interests in McAlpin Square shopping center located in Savannah, Georgia, Plaza Acadienne shopping center located in Eunice, Louisiana, and El Novillo shopping center located in Miami, Florida, all of our properties are owned in fee simple.In addition, some of our properties are subject to mortgages as described under “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Indebtedness.” The following table provides a brief description of our properties as of December 31, 2009: Property Year Built / Renovated Total Sq. Ft. Owned Percent Leased Average base rent per leased SF Grocer Anchor Other anchor tenants ALABAMA (2) Madison Centre % $ Publix Rite Aid Winchester Plaza % Publix TOTAL SHOPPING CENTERS ALABAMA (2) % $ CONNECTICUT (1) Brookside Plaza** 1985 / 2006 % $ Shaw's Bed Bath & Beyond / Walgreens / Staples /Petsmart TOTAL SHOPPING CENTERS CONNECTICUT (1) % $ FLORIDA (81) Orlando / Central Florida (10) Alafaya Commons % $ Publix Alafaya Village % Metro Fitness (shadow) Conway Crossing % Publix Eastwood, Shoppes of % Publix Hunter's Creek % Office Depot / Lifestyle Family Fitness Kirkman Shoppes % Party America Lake Mary Centre 1988 / 2001 % Albertsons Kmart / Lifestyle Fitness Center /Office Depot Park Promenade 1987 / 2000 % Beauty Depot / Orange County Library Town & Country % Albertsons* (Ross Dress For Less) Unigold Shopping Center % Winn-Dixie Jacksonville / North Florida (9) Atlantic Village % Publix Jo-Ann Fabric & Crafts Beauclerc Village 1962 / 1988 % Big Lots / Goodwill / Bealls Outlet Forest Village % Publix Ft. Caroline 1985 / 1995 % Winn-Dixie Citi Trends Mandarin Landing % Whole Foods Office Depot Medical & Merchants % Publix Memorial Hospital Middle BeachShopping Center % Publix* - 14 - Table of Contents Property Year Built / Renovated Total Sq. Ft. Owned Percent Leased Average base rent per leased SF Grocer Anchor Other anchor tenants Oak Hill 1985 / 1997 % $ Publix Beall's South Beach** 1990 / 1991 % Beall's / Bed Bath & Beyond / Home Depot / Stein Mart / Staples Miami-Dade / Broward / Palm Beach (33) Bird Ludlum 1988 / 1998 % Winn-Dixie CVS Pharmacy / Bird Executive / Goodwill Boynton Plaza 1978 / 1999 % Publix CVS Pharmacy Bluffs Square % Publix Walgreens Chapel Trail % LA Fitness Coral Reef Shopping Center 1968 / 1990 % Office Depot / Walgreen's Countryside Shops 1986 / 1988 / 1991 % Publix CVS Pharmacy / Stein Mart Crossroads Square % CVS Pharmacy CVS Plaza % El Novillo 1970 / 2000 % Jumbo Buffet Greenwood 1982 / 1994 % Publix Bealls Outlet Jonathan's Landing % Publix (shadow) Lago Mar % Publix Lantana Village 1976 / 1999 % Winn-Dixie Kmart / Rite Aid* (Family Dollar) Meadows % Publix Oakbrook Square 1974 / 2000 / 2003 % Publix Stein Mart / Home Goods / CVS / Basset Furniture / Duffy's Oaktree Plaza % Pine Island 1983 / 1999 % Publix Home Depot Expo* / Staples Pine Ridge Square 1986 / 1998 / 1999 % Fresh Market Bed Bath & Beyond / Nordic Interiors Plaza Alegre % Publix Goodwill Point Royale 1970 / 2000 % Winn-Dixie Best Buy Prosperity Centre % Office Depot / CVS / Bed Bath & Beyond /TJ Maxx Ridge Plaza 1984 / 1999 % Ridge Theater / Kabooms / Wachovia* (United Collection) / Round Up / Goodwill Riverside Square % Publix Sawgrass Promenade 1982 / 1998 % Publix Walgreens Sheridan Plaza 1973 / 1991 % Publix Kohl's / Ross / Bed Bath & Beyond / Office Depot / LA Fitness / USA Baby & Child Space / Assoc. in Neurology Shoppes of Andros Isles % Publix Shoppes of Silverlakes 1995 / 1997 % Publix Shops at Skylake 1999 / 2005 / 2006 % Publix TJMaxx / LA Fitness / Goodwill Tamarac Town Square % Publix Dollar Tree Waterstone % Publix West Lakes Plaza 1984 / 2000 % Winn-Dixie Navarro Pharmacy - 15 - Table of Contents Property Year Built / Renovated Total Sq. Ft. Owned Percent Leased Average base rent per leased SF Grocer Anchor Other anchor tenants Westport Plaza % $ Publix Young Circle 1962 / 1997 % Publix Walgreens Florida Treasure / Northeast Coast (8) Cashmere Corners % Albertsons New Smyrna Beach % Publix Bealls Outlet Old King Commons % Wal-Mart Ryanwood % Publix Bealls Outlet / Books-A-Million Salerno Village % Winn-Dixie CVS Pharmacy Shops at St. Lucie % South Point Center % Publix Treasure Coast % Publix TJ Maxx Tampa / St. Petersburg / Venice / Cape Coral / Naples (21) Bay Pointe Plaza 1984 / 2002 % Publix Bealls Outlet Carrollwood 1970 / 2002 % Publix Golf Locker Charlotte Square % Publix* (American Signature Furniture) Seafood Buffet Chelsea Place % Publix Dolphin Village 1967/1990 % Publix Dollar Tree, CVS Lake St. Charles % Sweet Bay Lutz Lake % Publix Marco Town Center % Publix Mariners Crossing 1989 / 1999 % Sweet Bay Midpoint Center % Publix Pavilion % Publix Pavilion 6 Theatre / Anthony's Regency Crossing 1986 / 2001 % Publix Ross Plaza 1984 / 1996 % Ross Dress for Less / Deals Seven Hills % Publix Shoppes of North Port % Publix Bealls Outlet Summerlin Square 1986 / 1998 % Winn-Dixie Lee County Sheriff's Office Sunlake % Publix Sunpoint Shopping Center % Goodwill / Ozzie's Buffet / Big Lots / Chapter 13 Trustee Venice Plaza 1971 / 1979 / 1999 % Sweet Bay TJ Maxx - 16 - Table of Contents Property Year Built / Renovated Total Sq. Ft. Owned Percent Leased Average base rent per leased SF Grocer Anchor Other anchor tenants Venice Shopping Center 1968 / 2000 % $ Publix Beall's Outlet Walden Woods 1985 / 1998 / 2003 % Dollar Tree / Aaron Rents / Dollar General TOTAL SHOPPING CENTERS FLORIDA (81) % $ GEORGIA (24) Atlanta (20) BridgeMill % $ Publix Buckhead Station % Bed Bath & Beyond / TJ Maxx / Old Navy / Toys R Us / DSW / Ulta 3 / Nordstrom Rack Butler Creek % Kroger Chastain Square 1981 / 2001 % Publix Commerce Crossing % Fred's Store Douglas Commons % Kroger Fairview Oaks % Kroger Grassland Crossing % Kroger Hairston Center % Hamilton Ridge % Kroger Mableton Crossing % Kroger Macland Pointe 1992-93 % Publix Market Place % Galaxy Cinema Paulding Commons % Kroger Kmart Piedmont Peachtree Crossing 1978 / 1998 % Kroger Cost Plus Store / Binders Art Supplies Powers Ferry Plaza 1979 / 1987 / 1998 % Micro Center Shops of Huntcrest % Publix Shops of Westridge % Publix Wesley Chapel % Corinthian College / Little Giant Williamsburg @ Dunwoody % Central / South Georgia (4) Daniel Village 1956 / 1997 % $ Bi-Lo St. Joseph Home Health Care McAlpin Square % Kroger Big Lots /Savannah-Skidaway / Habitat for Humanity Spalding Village % Kroger JC Penney* /Fred's Store Walton Plaza % Harris Teeter* (Omni Fitness) TOTAL SHOPPING CENTERS GEORGIA (24) % $ LOUISIANA (13) Ambassador Row 1980 / 1991 % $ Conn's Appliances / Big Lots / Chuck E Cheese Ambassador Row Courtyard 1986 / 1991 / 2005 % Bed Bath & Beyond / Marshall's / Hancock Fabrics / United Training Academy / Tuesday Morning Bluebonnet Village % Matherne's Office Depot - 17 - Table of Contents Property Year Built / Renovated Total Sq. Ft. Owned Percent Leased Average base rent per leased SF Grocer Anchor Other anchor tenants Boulevard 1976 / 1994 % $ Piccadilly / Harbor Freight Tools / Golfballs.com Country Club Plaza 1982 / 1994 % Winn-Dixie Crossing 1988 / 1993 % Save A Center A-1 Home Appliance / Piccadilly Elmwood Oaks % Academy Sports / Dollar Tree / Home Décor Grand Marche (ground lease) % NA Plaza Acadienne % Super 1 Store Fred's Store Sherwood South 1972 / 1988 / 1992 % Burke's Outlet / Harbor Freight Tools / Fred's Store Siegen Village % Office Depot / Big Lots / Dollar Tree / Stage / Party City Tarpon Heights % Stage / Dollar General Village at Northshore % Marshalls / Dollar Tree / Kirschman's* / Bed Bath & Beyond / Office Depot TOTAL SHOPPING CENTERS LOUISIANA (13) % $ MASSACHUSETTS (7) Cambridge Star Market 1953 / 1997 % $ Star Market Medford Shaw's Supermarket % Shaw's Plymouth Shaw's Supermarket % Shaw's Quincy Star Market 1965 / 1995 % Star Market Swampscott Whole Foods 1967 / 2005 % Whole Foods Webster Plaza 1963 / 1998 % Shaw's K Mart / Family Dollar / Dollar Tree West Roxbury Shaw's Plaza 1973 / 1995/ 2006 % Shaw's TOTAL SHOPPING CENTERS MASSACHUSETTS (7) % $ MISSISSIPPI (1) Shipyard Plaza % $ Big Lots / Buffalo Wild Wings TOTAL SHOPPING CENTERS MISSISSIPPI (1) % $ NEW YORK (1) Westbury Plaza % $ Olive Garden / Borders / Costco / Marshalls / Sports Authority / Walmart TOTAL SHOPPING CENTERS NEW YORK (1) % $ NORTH CAROLINA (9) Centre Pointe Plaza % $ Belk's /Dollar Tree / Aaron Rents Chestnut Square 1985 / 2008 % Walgreens Galleria 1986 / 1990 % Harris Teeter* Parkwest Crossing % Food Lion Riverview Shopping Center 1973 / 1995 % Kroger Upchurch Drugs / Riverview Galleries Salisbury Marketplace % Food Lion Stanley Market Place % Food Lion Family Dollar - 18 - Table of Contents Property Year Built / Renovated Total Sq. Ft. Owned Percent Leased Average base rent per leased SF Grocer Anchor Other anchor tenants Thomasville Commons % $ Ingles Kmart Willowdaile Shopping Center % Hall of Fitness TOTAL SHOPPING CENTERS NORTH CAROLINA (9) % $ SOUTH CAROLINA (7) Belfair Towne Village 2000 / 2003 / 2006 % $ Kroger Stein Mart Lancaster Plaza 1971 / 1990 % Bi-Lo Tractor Supply Lancaster Shopping Center 1963 / 1987 % Sweet Union Furniture Milestone Plaza % Bi-Lo North Village Center % Dollar General Windy Hill 1968 / 1988 / 2006 % Rose's Store / Family Dollar Store Woodruff % Publix TOTAL SHOPPING CENTERS SOUTH CAROLINA (7) % $ VIRGINIA (1) Smyth Valley Crossing % $ Ingles Wal-Mart TOTAL SHOPPING CENTERS VIRGINIA (1) % $ TOTAL CORE SHOPPING CENTER PORTFOLIO (147) % $ OTHER PROPERTIES (6) 4101 South I-85 Industrial 1956 / 1963 % Banco Popular Office Building % Laurel Walk Apartments % Mandarin Mini-Storage % Prosperity Office Building % Providence Square % TOTAL OTHER PROPERTIES (6) % DIM VASTGOED PROPERTIES (21) Eustis Village % $ Publix Beall's Department Store Glengary Shoppes % Best Buy / Barnes & Noble Hammocks Town Center 1987 / 1993 % Publix Metro Dade Library / CVS Pharmacy / Porky's Gym Magnolia Shoppes % Regal Cinemas / Deal$ Sunrise Town Center % L.A. Fitness / Office Depot Dublin Village % Kroger Freehome Village % Publix Golden Park Village % Publix Governors Town Square % Publix Grayson Village % Publix - 19 - Table of Contents Property Year Built / Renovated Total Sq. Ft. Owned Percent Leased Average base rent per leased SF Grocer Anchor Other anchor tenants Keith Bridge Commons % $ Kroger Loganville Town Center % Publix Salem Road Station % Publix The Shops at Lake Tuscaloosa 2003 / 2005 % Publix The Vineyards at Chateau Elan % Publix Wilmington Island Shopping Center 1985 / 1998 / 2003 % Kroger South Plaza Shopping Center % Ross Dress For Less / Best Buy / Old Navy /Petco Brawley Commons 1997 / 1998 % Lowe's Foods Rite Aid Carolina Pavilion % AMC Theatres / Value City Furniture / Old Navy / Ross Dress For Less / Sports Authority / Baby Superstore / Michaels Crafts / Sears Retail Outlet Store / DSW Shoe Warehouse / Cost Plus World Market / OfficeMax/Gregg Appliances / Petco / Dollar Tree / Dress Barn / Bed Bath & Beyond / Kohl's / Buy Buy Baby / Nordstrom Rack Whitaker Square % $ Harris Teeter Rugged Wearhouse Greensboro Village Shopping Center % Publix TOTAL DIM VASTGOED PROPERTIES (21) % $ TOTAL EXCLUDING DEVELOPMENTS, REDEVELOPMENTS & LAND (174) % DEVELOPMENTS, REDEVELOPMENTS & LAND (8) Developments (2) Redevelopments (1) Land Held for Development (5) TOTAL CONSOLIDATED - 182 Properties Total square footage does not include shadow anchor square footage that is not owned by Equity One. * Indicates a tenant which continues to pay rent, but has closed its store and ceased operations. The subtenant, if any, is shown in ( ). ** Future contractual lease obligations included Most of our leases provide for the monthly payment in advance of fixed minimum rentals, the tenants’ pro rata share of ad valorem taxes, insurance (including fire and extended coverage, rent insurance and liability insurance) and common area maintenance for the property.They may also provide for the payment of additional rentals based on a percentage of the tenants’ sales.Utilities are generally paid directly by tenants except where common metering exists with respect to a property.In this case, we make the payments for the utilities and are reimbursed by the tenants on a monthly basis.Generally, our leases prohibit the tenant from assigning or subletting its space.They also require the tenant to use its space for the purpose designated in its lease agreement and to operate its business on a continuous basis.Some of the lease agreements with major or national or regional tenants contain modifications of these basic provisions in view of the financial condition, stability or desirability of those tenants. Where a tenant is granted the right to assign its space, the lease agreement generally provides that the original lessee will remain liable for the payment of the lease obligations under that lease agreement. - 20 - Table of Contents Major Tenants The following table sets forth as of December 31, 2009 the gross leasable area, or GLA, of our existing properties leased to tenants in our core shopping center portfolio: Supermarket Anchor Tenants (1) Other Anchor Tenants (1) Non-anchor Tenants Total Leased GLA (sq. ft.) Percentage of Total Leased GLA 32.5% 34.6% 32.9% 100% (1) We define anchor tenants as tenants occupying a space consisting of 10,000 square feet or more of GLA. The following table sets forth as of December 31, 2009 the annual minimum rent at expiration attributable to tenants in our core shopping center portfolio: Supermarket Anchor Tenants Other Anchor Tenants Non-anchor Tenants Total Annual Minimum Rent (“AMR”) $ Percentage of Total AMR 23.7% 27.2% 49.1% 100.0% The following table sets forth as of December 31, 2009 information regarding leases with the ten largest tenants in our core shopping center portfolio: Tenant Number of Leases GLA (squarefeet) Percent of Total GLA Annualized Minimum Rent at 12/31/09 Percent of Aggregate Annualized Minimum Rent Average Annual Minimum Rent per Square Foot Publix 52 % $ % $ Supervalu 7 % % Kroger 12 % % TJ Maxx Companies 9 % % Bed, Bath & Beyond 8 % % Costco 1 % % Winn Dixie 9 % % L.A. Fitness 3 % % Office Depot 9 % % CVS Pharmacy 12 % % Total top ten tenants 31
